Detailed Action
“Multistage Press and Method for Producing a Preform Part”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the apparatus of Group I: Claims 12-15 in the reply filed on June 7, 2021 is acknowledged.  The traversal is on the grounds that:
An essential feature of claim 12 is that means for partial heating of a wire section (induction coil) are arranged on its side of the cutting device opposite the wire feed. 
Claim 16 also requires that the wire is moved into the induction coil according to the desired length of the wire section to be heated and, after reaching the desired temperature, is moved out of the induction coil again and then a wire section of the desired length is cut to length at a defined distance from the heated wire end section. To this end, it is imperative that the induction coil is arranged on its side of the cutting device opposite the wire feed. Otherwise, the wire section could not be cut to length after it has been pulled out of the induction coil.
The common essential feature of claims 12 and 16, namely the arrangement of the induction coil on its side of the cutting device opposite the wire feed, is nowhere disclosed or suggested [by Sakamura].
This argument is not found persuasive because no recitation within claim 16 as presently set forth requires that the induction coil/means for partial heating be arranged on the side of the apparatus for cutting to length that lies opposite the wire feed. Applicant asserts that “the wire section could not be cut to length after it has been pulled out of the induction coil,” however, claim 16 does not require that the wire be pulled out of the induction coil; the wire may instead be moved through the induction coil to a cutting apparatus on the other side, moved outwards and then past the induction coil, or any other arrangement; claim 16 only requires that there be an induction coil and a moved out of the induction coil . . . subsequently a wire section . . . is cut. 
Regarding Applicant’s Argument that:
it is believed that any search for the invention embodied in Group I would necessarily include a search for the invention embodied in Group II. Thus, the simultaneous search for both groups is believed not to constitute an unreasonable search for the Patent Examiner.
Examiner respectfully disagrees. Claim 16 relates to a method for the production of a screw wherein a wire is first heated on the end side to a defined temperature, the technical features as underlined are not required by claim 12. Additionally, claim 12 requires features not present in claim 16 including: a transfer device having grippers, and means for partial heating of a wire section arranged on the side of the apparatus for cutting to length that lies opposite the wire feed. As such, the apparatus of claim 12 may be used to form a product that is materially different from the screw that is formed by claim 16, and the method of claim 16 may be carried out by a device that is structurally and functionally different than that of claim 12. For these reasons, these materially different inventions - which would be searched in different classification areas, with different key words - would not be searched simultaneously, and are deemed to pose a significant examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/07/2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility patent applications. To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. See MPEP 608.02.VII.B. The photographs used as Figures are not of sufficient quality so that all the details in the photographs are reproducible in the printed patent (e.g. Figure 1). In figure 1, the details of the invention are unascertainable, and it is unclear what the lead lines are pointing to. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.

Specification
The disclosure is objected to because of the following informalities: the Specification repeatedly refers to the claims, with the following recitations: 
Pg. 1 Paragraph 1: “the preamble of claim 1” 
Pg. 1 Paragraph 1: “in accordance with claim 7”
Pg. 3, Paragraph 2: “the characteristics of claim 1”
Pg. 6, Paragraph 1: “the characteristics of claim 7”
Pg. 7, Paragraph 2: “indicated in the other dependent claims”
Referring to the claims within the Specification is unacceptable in U. S. Practice, especially when such reference is made to claims previously canceled. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. .
Claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) include: “means for detecting the temperature” in clm. 14
“Apparatus for cutting” in clm. 12 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification reveals that the following appears to be the corresponding structure for these 35 U.S.C. 112(f) limitations:
The “means for detecting the temperature” is a contact-free temperature sensor such as a pyrometer or infrared measurement device (Pg. 7, ¶2).
The “apparatus for cutting” may be wire shears (Pg. 9, ¶2).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“A wire feed” (clm. 12, 13), further defined as “a servo-drive”
“A transfer device” (clm. 12), further defined as: “having grippers”
“Means for partial heating” (clm. 12), further defined as: “an induction coil”
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a wire section” in lines 4, 6, 10, 12, and 14.  There is insufficient antecedent basis for these limitations in the claim. It is unclear if each recitation of “a wire section” differs from the previous wire sections, or if all of these “wire sections” are the same wire section recited in the preamble of the claim. As such, the metes and bounds of the claim are indefinite.
Claim 15 recites the limitation “a wire section” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this recitation of “a wire section” differs from the wire sections recited in parent claim 12, thus the metes and bounds of the claim are indefinite.
Claims 13 and 14 are rejected for depending upon a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeru et al (JP3793953B2; “hereafter Shigeru;” reference is made to the attached Machine Translation) in view of Masahiko et al (DE19537541A1; hereafter “Masahiko;” reference is made to the attached Machine Translation).
Regarding Claim 12:
Shigeru discloses a multi-stage press (fig. 1) for solid forming of a wire section 
a wire feed (1; ¶0015, ln. 1-2) with a related apparatus for cutting to length (5; ¶0016, ln. 1-2) which includes a transfer device (5) having grippers (extensions that hold the wire (W) in place - as in fig. 2), for holding a wire section (W) cut to length and for transfer of this section to subsequent forming stages (punch (6)/die (7) and finish punch (not pictured); ¶0016, ln. 2-5)), 
wherein means for partial heating (3; ¶0015, ln. 4-7) of a wire section (W) are arranged on the side of the apparatus for cutting to length (5) that lies opposite the wire feed (1; as in fig. 2),
wherein the wire feed (1), the forming stages (punch (6)/die (7) and finish punch (not pictured)), and the apparatus for cutting to length (5) can be controlled independently of one another (Examiner notes that a control device is present (not shown; ¶0019) and all of these devices are driven separately from one another, thus the devices can be controlled independently of one another), 
wherein the means for partial heating of a wire section (3) comprise an induction coil (¶0011, ln. 1), and 
wherein the wire feed (1) comprises rollers and is set up for temporary introduction of a wire section (tip portion of wire (W)) into the induction coil (3; ¶0015, ln. 1-7).
	Shigeru does not specify wherein the wire feed comprises a servo-drive for defined forward and backward movement of a wire section.
	Masahiko teaches a multi-stage press (fig. 6) for solid forming of a wire section (1: ln. 158), wherein the wire section (1) is fed to the cutting apparatus by feed rollers 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the multi-stage press of Shigeru wherein the rollers of the wire feed are driven by a servo drive. One of ordinary skill in the art would have been motivated to construct the wire feed of Shigeru in this manner because Shigeru discloses that the rollers are driven but does not specify what means are used for driving the rollers; as such, one working in the art would be motivated to use any known means for driving feed rollers that is compatible with the system of Shigeru. One such known means for driving feed rollers within a multi-stage press is a servo drive, as taught by Masahiko (ln. 182-185).
Shigeru does not specify wherein the transfer device having grippers is a separate component from the cutting device.
Masahiko teaches that after the cutting operation takes place, the wire section that has been cut is transferred to a first die by a transfer device (4) having a plurality of grippers (26); this separate transfer device also functions to move a wire section formed in a first die to another die (or other structure of the system) downstream of the first die while transferring the wire section from the cutting apparatus to the first die (ln. 284-301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the multi-stage press of Shigeru wherein the transfer device having grippers is a separate component from the cutting device. One of ordinary skill in the art would have been motivated to make this change because, as Masahiko teaches, a separate transfer device with grippers can transport .

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru et al (JP3793953B2; “hereafter Shigeru;” reference is made to the attached Machine Translation) in view of Masahiko et al (DE19537541A1; hereafter “Masahiko;” reference is made to the attached Machine Translation) - as applied to claim 12, above - and in further view of Henschen et al (WO97/10065A1).
Regarding Claim 13:
Shigeru in view of Masahiko teaches the multi-stage press according to claim 12.
Shigeru further teaches wherein the wire remains in position until the tip is heated to a predetermined temperature (¶0015, ln. 5-8), only after this temperature has been reached does a control device cause further movement of the components (¶0019, ln. 1-4).
Shigeru does not specify wherein the wire feed can be controlled by way of a controller connected with it, in which controller a defined dwell time of a wire end section in the induction coil and/or a target temperature can be stored.
Henschen discloses another apparatus that prepares metal components prior to the components’ use in a press (Pg. 1, ln. 1-6). The apparatus (10) includes a feed mechanism (18) comprising a servo motor (50; Pg. 5, ln. 4-12); a heating unit (16) comprising an induction coil (66; Pg. 6, ln. 5-10); a cutting apparatus for cutting a predetermined length of material after heating (Pg. 5, ln. 35 - Pg. 6, ln. 4); and a transfer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Shigeru in view of Masahiko to include a central control system wherein the wire feed is controlled by way of a controller connected with it, in which controller a defined dwell time of a wire end section in the induction coil and/or a target temperature can be stored. One of ordinary skill in the art would have been motivated to utilize a central control system connected to the feed apparatus, the induction coil, the cutting apparatus, and the transfer device because, as Henschen teaches, this is a known way to automatically and continuously produce preform parts (Pg. 10, ln. 26-36). Incorporating a temperature sensor and a central control system into the apparatus of Shigeru in view of Masahiko would be considered by one of ordinary skill in the art to ensure that the portion of the feedstock being heated by the induction coil reaches a target temperature; adjustments 
Regarding Claim 14:
Shigeru in view of Masahiko and Henschen teaches the multi-stage press according to claim 13.
Shigeru does not specify wherein means for detecting the temperature of a wire end section situated in the induction coil are provided, which means are connected with the controller, and wherein a regulator is integrated into the controller, by means of which regulator the wire feed can be controlled as a function of the temperature of the wire end section.
	However, Henschen teaches that In order to ensure that the heated portion of the wire/bar reaches a desired temperature, the controller (120) causes the feed mechanism to stop movement of the feedstock for a defined dwell time (Pg. 9, ln. 22-28) and may additionally measure the temperature of the end of the feedstock using a temperature sensor array (124) which - in combination with the controller - facilitates adjustment of the current passed through the induction coil and adjustment of feed parameters to ensure that the desired temperature is reached (Pg. 11, ln. 2-8).
	When the temperature sensor and central control system of Henschen are incorporated into the apparatus of Shigeru in view of Masahiko - as described in reference to claim 13, above - the above claim limitation will be met by the combination. 
Regarding Claim 15:
Shigeru in view of Masahiko and Henschen teaches the multi-stage press 
Shigeru further teaches that after partial heating of the end side of a wire section has taken place, this section is cut to a defined length (¶0015-0016).
Shigeru does not specify wherein the controller is connected with the apparatus for cutting to length, and set up in such a manner that after partial heating at the end side of a wire section has taken place, this section is cut to a defined length.
	However, Henschen teaches that a computer (120) is connected to the feed mechanism; heating unit; cutting apparatus; and transfer device; this computer is operated in a known (“usual”) manner for automatically and continuously producing preform parts (Pg. 10, ln. 26-36). Part of this automatic control includes, automatic cutting off of the preform part (Pg. 11, ln. 27-30), wherein the preform part is cut to a defined length (Pg. 5, ln. 28-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Shigeru wherein the controller is connected with the apparatus for cutting to length, and set up in such a manner that after partial heating at the end side of a wire section has taken place, this section is cut to a defined length. Examiner notes that the apparatus of Shigeru already functions to cut the end section of a wire to a predefined length after heating (Shigeru: ¶0015-0016); thus, when a central control system - connected to the wire feed and cutting apparatus is incorporated into the apparatus (through the teaching of Henschen, as described in reference to claim 13, above) - such control system would automatically carry out the cutting process after heating (Henschen: Pg. 11, ln. 28-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show presses with similar features to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Katie L. Parr/Examiner, Art Unit 3725   

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725